The opinion of the court was delivered by
Williams, Ch. J.
The question here presented has been directly decided, as appears by the case of Morse vs. Vinco, 4 Vt. Rep. 281. A similar decision was made in Windsor county. These authorities are decisive on this question. There is no reason why any inquiry should bo permitted to impeach the character *143of a witness, except as to bis truth and veracity. It is true the practice of most of the vices tend to impair the moral sense, and weaken the force of the obligation to speak or act with a due regard to truth. A continued habit of intemperance has this effect. Thieving, and undoubtedly the practice of the vice which was intended to have been the subject of inquiry in this case, have also the same effect. But if they have this effect, they of course destroy the character of the person for truth; and by limiting the inquiry as to the effect rather than as to the cause,-which may or may not produce this effect, a sufficient security is provided against the effect of false testimony from witnesses whose character is such that they are not deserving of credit. If there are any reasons in those states where persons of this description congregate together so as to render it difficult to institute an inquiry as to the general character for truth, and justify a departure from the general principles of law on this subject, there are no such reasons here. The case under consideration shows that there is no necessity here for adopting the rule as established in Massachusetts, Commonwealth vs. Murphy, 14 Mass. 387. The two witnesses who it was offered to be proved were common prostitutes, were shown to be persons destitute of any character for truth and veracity. The rule adopted in Massachusetts has been expressly repudiated in the state of New York, Jackson vs. Lewis, 13 John. 504. The inquiry as to the character of a witness is limited in that state as it is in this, to the character for truth and veracity. We are not disposed to introduce a new rule of evidence on this subject. We apprehend the inquiry proposed would be entirely new in our courts of justice, dangerous, and in some cases slanderous, and no equivalent benefit would be derived from permitting such an inquiry.
There is no error in the judgment of the couny court, and judgment must be rendered on the verdict.